DETAILED ACTION
This action is in response to a RE-OPENING non-final responsive to the pre appeal decision dated 5/26/2020.
Claims 2-6 are pending of which claims 1, 4 and 5 are independent claims, and claim 1 is canceled.
IDS, filed 03/26/2020, 04/30/2020, 06/15/2020, 10/01/2020, 10/13/2020, 10/15/2020, and 12/14/2020, is considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13-14, and 16-17 of U.S. Patent No. 10356635. Although the claims at issue are not identical, they are not patentably distinct from each other and see the table below for more information.

Instant application 15164586
Patent 10356635 derived from application 15134934
Remarks
2. (Previously Presented) A mobile communication system in which with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, a base station performs radio communication with a user equipment, wherein the user equipment notifies the base station of a maximum number of component carriers capable of said carrier aggregation.  

Claim 11 (Currently Amended): A mobile communication system comprising: a base station; and a mobile terminal that supports an aggregate carrier, the aggregate carrier being formed by aggregating a plurality of component carriers, wherein the base station and the mobile terminal that supports the aggregate carrier are configured to carry out radio communications between by using carrier aggregation to aggregate the plurality of component carriers, and the mobile terminal that supports the aggregate carrier is configured to transmit, to the base station in response to an inquiry from the base station, capability information about carrier aggregation of the mobile terminal supporting the aggregate carrier, wherein the capability information indicates a combination of frequency bands, each frequency band corresponding to component carriers 


3. (Previously Presented) The mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation.  

Claim 13 (Previously Presented): The mobile communication system as claimed in claim 11, wherein the capability information indicates a number of component carriers capable of carrier aggregation.  

Clam 3 of the instant application and claim 13 of patent are indistinguishable, both deal with capability information indicates a number of component carriers capable of carrier aggregation
4. (Previously Presented) A user equipment that performs radio communication with a base station with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein the user equipment notifies the base station of a maximum number of component carriers capable of said carrier aggregation
Claim 14 (Previously Presented): The mobile communication system according to claim 11, wherein the capability information includes uplink capability information and downlink capability information differing from the uplink capability information, the uplink capability information being configured for an uplink radio communication directed from the mobile terminal toward the base station, and the downlink capability information being configured for a downlink radio communication directed from the base station toward the mobile terminal.  


5. (Previously Presented) A base station that performs radio communication with a user equipment with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein the base station receives a maximum number of component carriers capable of said carrier aggregation, the maximum number being notified from the user equipment.
Claim 16 (Currently Amended): A base station that carries out radio communications with a mobile terminal that supports an aggregate carrier by using carrier aggregation to aggregate a plurality of component carriers, the aggregate carrier being formed by aggregating the plurality of component carriers, the base station comprising: circuitry to receive capability information about carrier aggregation of the mobile terminal that supports the aggregate carrier, the capability information being transmitted by the mobile terminal that supports the aggregate carrier in response to an enquiry from the base station, wherein the capability information indicates a combination of frequency bands, each frequency band corresponding to component carriers capable of carrier aggregation.  

Clam 5 of the instant application and claim 16 of patent are indistinguishable, both deal with configuration of component carriers for aggregation.
6. (New) The mobile communication system according to claim 2, wherein the base station notifies the user equipment of a carrier aggregation configuration, including identification of component carriers to be aggregated, via radio resource 

frequency band corresponding to component carriers capable of carrier aggregation.  




Remark
Configuration of aggregate component is always the maximum number component carriers known to be inherently present, and maximum number of aggregated component carriers  are constrained by the Peak data rate, and maximum spectral efficiency sought,  where different peak data rate and maximum spectral efficiency will produce different bandwidth size that determines the maximum number of aggregated components. This is the only reason Examiner let applicant to claim maximum number of aggregate component carriers without invoking 112(b) in the past and in the past, Examiner used US. Pub. 20100267394 to Wu as prior art for art rejection. .


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US. Pub. 20110092242 to Parkvall (hereinafter “Parkvall”) in view of US. Pub. 20110211541 to Yuk (hereinafter “Yuk”).



Regarding claim 2: Parkvall discloses a mobile communication system in which with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation(Parkvall,  see paragraphs [0004],  in Carrier aggregation a terminal can receive multiple component carriers where the component carriers have been aggregated together to form an aggregated bandwidth of in MHz, for example, in FIG. 2, 5 component carriers are aggregated to form an aggregated bandwidth of 100 MHz).

Yuk, see paragraphs [0074-0080], since bandwidth is the determining factor for the maximum number of component carriers the UE support,  and a minimum requirement for a maximum aggregation bandwidth (FABW)  where (FABW ≥ 1 Gbps/15 bps/Hz=66.66 MHz,  where Peak Data Rate: 100 Mbit/s at maximum velocity, and 1 Gbit/s when stationary, Maximum Spectral Efficiency:  Downlink (DL): 15 bits/s/Hz, and  Uplink (UL): 6.75 bits/s/Hz ), and from this, it is preferable that a bandwidth greater than 67 MHz (for example, 70, 80, 90, or 100 MHz) be considered and different peak data rate and maximum spectral efficiency will produce different bandwidth size).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Park into Parkvall’s system/method because it would allow use multiple bands or multiple carriers.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiency by using  one medium access control (MAC) entity to manage multiple carriers greater routing efficiency (Park; [0010]).

Regarding claim 3: Parkvall discloses aggregated carriers including a plurality of component carriers aggregated by carrier aggregation. However, Parkvall does not explicitly teach the mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation.

However, Yuk in the same or similar field of endeavor teaches the mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation(Yuk, see paragraphs [0074-0080], since bandwidth is the determining factor for the maximum number of component carriers the UE support,  and a minimum requirement for a maximum aggregation bandwidth (FABW)  where (FABW ≥ 1 Gbps/15 bps/Hz=66.66 MHz,  where Peak Data Rate: 100 Mbit/s at maximum velocity, and 1 Gbit/s when stationary, Maximum Spectral Efficiency:  Downlink (DL): 15 bits/s/Hz, and  Uplink (UL): 6.75 bits/s/Hz ), and from this, it is preferable that a bandwidth greater than 67 MHz (for example, 70, 80, 90, or 100 MHz) be considered and different peak data rate and maximum spectral efficiency will produce different bandwidth size). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Park into Parkvall’s system/method because it would allow use multiple bands or multiple carriers.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve (Park; [0010]).

Regarding claim 4: Parkvall discloses a user equipment that performs radio communication with a base station with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation (Parkvall,  see paragraphs [0004],  in Carrier aggregation a terminal can receive multiple component carriers where the component carriers have been aggregated together to form an aggregated bandwidth of in MHz, for example, in FIG. 2, 5 component carriers are aggregated to form an aggregated bandwidth of 100 MHz). 
 
However, Parkvall does not explicitly teach However, Parkvall does not explicitly teach the mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation. However, Yuk in the same or similar field of endeavor teaches the mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation(Yuk, see paragraphs [0074-0080], since bandwidth is the determining factor for the maximum number of component carriers the UE support,  and a minimum requirement for a maximum aggregation bandwidth (FABW)  where (FABW ≥ 1 Gbps/15 bps/Hz=66.66 MHz,  where Peak Data Rate: 100 Mbit/s at maximum velocity, and 1 Gbit/s when stationary, Maximum Spectral Efficiency:  Downlink (DL): 15 bits/s/Hz, and  Uplink (UL): 6.75 bits/s/Hz ), and from this, it is preferable that a bandwidth greater than 67 MHz (for example, 70, 80, 90, or 100 MHz) be considered and different peak data rate and maximum spectral efficiency will produce different bandwidth size). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Park into Parkvall’s system/method because it would allow use multiple bands or multiple carriers.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiency by using  one medium access control (MAC) entity to manage multiple carriers greater routing efficiency (Park; [0010]).

Regarding claim 5: Parkvall discloses a base station that performs radio communication with a user equipment with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, ((Parkvall,  see paragraphs [0004],  in Carrier aggregation a terminal can receive multiple component carriers where the component carriers have been aggregated together to form an aggregated bandwidth of in MHz, for example, in FIG. 2, 5 component carriers are aggregated to form an aggregated bandwidth of 100 MHz)) . 

However, Parkvall does not explicitly teach However, Parkvall does not explicitly teach wherein the base station receives a maximum number of component carriers capable of Yuk, see paragraphs [0074-0080], since bandwidth is the determining factor for the maximum number of component carriers the UE support,  and a minimum requirement for a maximum aggregation bandwidth (FABW)  where (FABW ≥ 1 Gbps/15 bps/Hz=66.66 MHz,  where Peak Data Rate: 100 Mbit/s at maximum velocity, and 1 Gbit/s when stationary, Maximum Spectral Efficiency:  Downlink (DL): 15 bits/s/Hz, and  Uplink (UL): 6.75 bits/s/Hz ), and from this, it is preferable that a bandwidth greater than 67 MHz (for example, 70, 80, 90, or 100 MHz) be considered and different peak data rate and maximum spectral efficiency will produce different bandwidth size, and parameters, such as, bandwidth size, the peak data rate,  and maximum spectral efficiency are configured by a base station and a base station is purvey of these information.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US. Pub. 20110092242 to Parkvall (hereinafter “Parkvall”) in view of US. Pub. 20110211541 to Yuk (hereinafter “Yuk”) and the combination of Parkvall and Yuk is further combined with  US. Pub. 20120069819 to  Park (hereinafter “Park”).

Regarding claim 6: Parkvall discloses aggregated carriers including a plurality of component carriers aggregated by carrier aggregation. However, Parkvall does not Park see paragraph[[0021] to implement CA, a plurality of CCs should be deployed in the same area, a UE in RRC_IDLE state should measure the signal qualities of more CCs during cell selection and cell reselection and notify the UE, and then a UE selects only specific CCs from among the plurality of CCs during cell selection and cell reselection).  In view of the above, having the method of Parkvall and then given the well-established teaching of Yuk, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Yuk as modified by Park within the system of Parkvall because it would allow a PDCP layer at L2 compresses a header to reduce the size of an Internet Protocol (IP) packet header of a relatively large size containing unnecessary control information. Furthermore, all references deal with same field of endeavor, thus modification of Parkvall  by Yuk  as modified by Park  would have been to achieve to efficiently transmit an IP packet such as an IPv4 or IPv6 packet via a radio link having a narrow bandwidth  as disclosed in Park para 0013.
. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's arguments filed on 12/04/2019 have been fully considered but they are not persuasive. Application did not overcome the art rejection in order for the office to grant a patent for this application and see responses to amendments and remarks above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       
/DEBEBE A ASEFA/Examiner, Art Unit 2476